Citation Nr: 1707717	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  10-21 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to service connection for Meniere's disease.

3.  Entitlement to service connection for metastatic malignant melanoma, right knee, to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1971.  He served in Vietnam from November 1969 to October 1970, and was awarded the Vietnam Service Medal, as well as the Expert (Rifle M-16) and Sharpshooter (Rifle M-14) Badges, among other decorations.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

In September 2014, this matter was last before the Board, at which time it was remanded for further development.  At that time, the Board also granted entitlement to service connection for a hearing loss disability of the right ear.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2014, the Board remanded the claims for service connection of a left ear hearing loss disability and Meniere's disease for a VA examination to address the etiology thereof.  The Board granted service connection for a hearing loss disability of the right ear on the basis of exposure to acoustic trauma in service, and service connection for tinnitus was established by a February 2010 rating decision on the basis of acoustic trauma, as well.  

In September 2014, the Board also remanded the claim of entitlement to service connection for malignant melanoma of the right knee.  The Veteran asserts that this condition is due to exposure to herbicide agents during his service in Vietnam.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

In May 2016, the Veteran was afforded a VA audiologic examination, conducted by an audiologist, to address the etiology of Meniere's disease.  The examiner rendered a negative etiological opinion regarding left ear hearing loss and Meniere's disease in relation to the Veteran's exposure to acoustic trauma in service.  However, with respect to any other etiology, the audiologist deferred to an ENT/Otolaryngologist on this question, explaining that "Meniere's Disease and etiology of this type is a medical consideration and outside the scope of practice for audiology."

Here, the VA audiologist admitted that he lacked the qualifications and expertise to fully address the issues.  In doing so any presumption of competence has been rebutted.  See Wise v. Shinseki, 26 Vet. App. 517 (2014).  Accordingly, the examination report is returned.  38 C.F.R. § 4.2.

In May 2016, the Veteran was also afforded a VA examination to address the etiology of his metastatic malignant melanoma, right knee.  Examination resulted in a negative etiological opinion, with the examiner finding it less likely than not that that the disability was incurred in, or caused by, service, to include exposure to herbicide agents.  The examiner stated that "based on VBA guidelines" melanoma was not on the list of "cancers caused by [Agent Orange] exposure."  She did not address any sun exposure in her opinion.

The May 2016 VA examiner concluded that direct service connection was not  warranted for the Veteran's melanoma because it was not listed as a disability presumptively service-connected under 38 C.F.R. § 3.309(e).  This is insufficient rationale.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that "to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection").  Accordingly, the examination report is returned.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his metastatic malignant melanoma, right knee.  The claims file should be made available to the VA examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.

The examiner should provide an opinion as to whether it is at least as likely as not (a50 percent probability or greater) that the Veteran's melanoma is related to the Veteran's active service, to include discussion of the Veteran's presumed exposure to herbicide agents in Vietnam, as well as sun exposure in service.  The examination report should include a discussion of the Veteran's documented medical history and assertions, and offer a complete rationale.  The examiner must comment on the April 2005 and August 2010 statements of O.K., M.D.

The examiner should provide a full rationale with respect to any stated medical opinions.  The examiner is advised that service connection for any diagnosed melanoma is not precluded simply because it is not a disability listed under 38 C.F.R. § 3.309(e).  
2.  Schedule the Veteran for a VA examination with an ENT/Otolaryngologist to determine the nature and etiology of any current Meniere's disease.  The claims file should be made available to the VA examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.

After examining the Veteran and reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that Meniere's disease is related to an incident of the Veteran's active duty service, to include acoustic trauma.

The examiner should provide a full rationale with respect to any stated medical opinions.

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought on appeal are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




